ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that HOWARD PITT of GREENWOOD *399LAKE, who was admitted to the bar of this State in 1974, be publicly reprimanded for failing to maintain a bona fide office for the practice of law, in violation of Rule 1:21-1(a) and RPC 5.5(a) and for failing to cooperate with this ethics investigation, in violation of RPC 8.1, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted, and HOWARD PITT is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it. is further
ORDERED that respondent shall reimburse the Ethics. Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.